Deviw, J.
The appellant noted numerous exceptions to the judge’s charge to the jury, and contends that, particularly, the following should be held for error entitling him to a new trial: “Now, gentlemen, I charge you that if you are satisfied from the evidence that both the plaintiff’s driver, Bandolph Bullock, and the defendant Williams were both negligent, and that both of their negligence was the proximate cause of this accident, that both were negligent, and that the negligence of both was the proximate cause of the accident, then the plaintiff would be entitled to recover in this case, for the reason that the only way the plaintiff could not recover is that you must be satisfied that this defendant was not guilty of any negligence whatsoever, or if you are satisfied from the evidence that the negligence of Bandolph Bullock (driver of car in which plaintiff was riding) was the sole proximate cause of the accident.”
While a portion of the above quotation from the charge, standing alone, would be erroneous, in that it apparently placed the burden on the defendant to satisfy the jury that he was not guilty of negligence, yet considering the charge as a whole and the connection in which the language was used, in the light of all the evidence, we cannot hold that the jury was misled by this excerpt from a lengthy charge in other respects free from material error. The clause complained of had reference tb the defendant’s contention that the sole proximate cause of the injury was the negligence of plaintiff’s driver, and the jury was instructed, if *119they found both, defendant and plaintiff’s driver were negligent, and that the negligence of each was a proximate cause of the injury, that would not relieve the defendant; and that under these circumstances the negligence of plaintiff’s driver would not absolve defendant from liability for his own negligence (since the negligence of the driver was not imputable to plaintiff), unless the negligence of the driver of plaintiff’s car was the sole proximate cause of the injury. To this correct statement of the law, the judge inadvertently added language which, standing alone, was erroneous, but he had repeatedly charged the jury that the burden of proof on the first issue was on the plaintiff, and that the plaintiff was not entitled to an affirmative answer to that issue unless the jury found by the greater weight of the evidence that the defendant was negligent and that his negligence was a proximate cause of the injury.
Considering the charge as a whole, we conclude that the vice in that portion of'the instruction complained of, in the connection in which it was given and in the light of the evidence, resulted in no harm to the defendant, and was insufficient to necessitate the overthrow of the verdict and the award of a new trial.
In Plyler v. R. R., 185 N. C., 358, the salutary rule is laid down that if the charge considered as a whole embodies the law applicable to the essential features of the case, it should be sustained. To the same effect is the holding in Ledford v. Lumber Co., 183 N. C., 614; In re Hardee, 187 N. C., 381; Brown v. Tel. Co., 198 N. C., 771; Campbell v. R. R., 201 N. C., 102; Mewborn v. Rudisill, 211 N. C., 544.
The statement of the general rule of law relating to emergencies, as contained in the charge, was in accord with the authorities. Huddy Cyclopedia Auto. Law (9th Ed.), Vol. 3-4, p. 57; Jernigan v. Jernigan, 207 N. C., 831.
The exception to the reference in the charge to the mortuary tables cannot be sustained. The judge, after stating what the mortuary ta¡ble showed as to the plaintiff’s expectancy, instructed the jury, “That doesn’t mean you ought to say he is going to live 23.8 years, but you may take that into consideration, and then it is for you to say, taking that into consideration, from the evidence, what you find, what you are satisfied, would be the natural expectancy of the plaintiff, in making up your answer to the issue of damages.” This does not fall within the condemnation of Trust Co. v. Greyhound Lines, 210 N. C., 293, and Taylor v. Construction Co., 193 N. C., 775.
We have examined the other exceptions noted and find them without substantial merit.
The issues of fact have been determined against the defendant, and in the trial we find
No error.